Citation Nr: 0931140	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  09-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Edward John Noble Hospital October 10-14, 2008.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from March 1941 to November 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New 
York.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the evidence of record, the Veteran was treated 
at Edward John Noble Hospital October 10-14, 2008, cellulitis 
of both lower legs.  The admission history and physical from 
Edward John Noble Hospital indicates that the Veteran was 
seen in the office of a private physician for regular foot 
care.  The physician discovered severe infection and 
ulceration of the second left toe.  After an apparently 
unsuccessful attempt to refer the Veteran to a VA facility, 
he was seen by another private physician, who recommended 
hospital admission.  He reportedly refused admission at that 
time, because of personal matters, and was admitted to Edward 
John Noble Hospital the next day.  

In February 2009, the VAMC in Canandaigua, New York, 
determined that the hospital admission was non-emergent and 
that VA facilities were available.  Later in February 2009, 
the Veteran submitted a statement in which he disagreed with 
the MC's determination.  The photocopy of the Veteran's 
statement contained in the file, however, is very faint and 
much of it is unreadable.  But the statement does indicate 
that his private physician attempted to transfer him to a VA 
facility and was told that no beds were available.  The 
statement also appears to indicate that the Veteran was 
having difficulty breathing, although that portion of the 
statement is mostly unreadable.  

Because the sequence of events portrayed by the Veteran 
appears to be significantly different from that set forth in 
the private hospital records, additional development of the 
record is needed.  First, a legible copy of the Veteran's 
February 2009 statement must be obtained, if not the 
original.  Second, the treatment records of the private 
physicians who treated him prior to the hospital admission 
should also be obtained.  Further, telephone logs or other 
records should be obtained from the VA facility that was 
contacted by the Veteran's private physician regarding 
referral prior to the private hospital admission in question.  
Then, the MC should readjudicate the Veteran's request for 
payment or reimbursement.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran to furnish the names 
and addresses of the health care 
providers who treated him for his leg 
condition prior to his admission to 
Edward John Noble Hospital on October 10, 
2008.  After obtaining signed 
authorizations, request copies of the 
records of all treatment identified by 
the Veteran, and associate those records 
with the claims file.  

2.  Associate with the file either a 
legible copy or the original of the 
Veteran's February 11, 2009, statement in 
which he disagreed with the VAMC's 
determination.  

3.  Obtain the telephone logs or other 
records from the VA facility that was 
contacted by the Veteran's private 
physician regarding referral prior to his 
admission to Edward John Noble Hospital 
on October 10, 2008.  Associate copies of 
those records with the file.  

4.  Then, readjudicate the Veteran's 
request for payment or reimbursement for 
medical expenses incurred at Edward John 
Noble Hospital from October 10-14, 2008, 
making specific determinations as to (a) 
whether the private hospital admission in 
question was authorized in advance, (b) 
whether the admission was emergent in 
nature, and (c) whether VA or other 
Federal facilities were feasibly 
available at the time.  If the Veteran's 
claim is not granted to his satisfaction, 
furnish him and his accredited 
representative with a supplemental 
statement of the case (SSOC) that 
provides a detailed analysis of the above 
three determinations, and give them an 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



